IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD HENDERSON,                      §
                                        § No. 566, 2017
       Defendant Below,                 §
       Appellant,                       § Court Below—Superior Court
                                        § of the State of Delaware
       v.                               §
                                        § Cr. ID No. 1512002005 (N)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.
                          Submitted: March 9, 2018
                          Decided:   March 13, 2018

                                     ORDER

      This 13th day of March 2018, it appears to the Court that, on February 22,

2018, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before the February 12, 2018 deadline. The appellant

has not responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice